DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 01/15/2021.
Claims 1-67 are pending.
Claims 1, 4, and 25 are amended.


Terminal Disclaimer

The terminal disclaimer filed on 01/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior Patent No. 10,372,109, has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter

Claims 1-67 are allowed.

The following is an examiner's statement of reasons for allowance:

While IGEMS (IGEMS Release 10 CAD/CAM/NEST Reference Manual” IGEMS Software AB Sweden, Sept. 16, 2012, 207pgs) discloses a computer aided manufacturing system for machining and providing computer aided design functionality for creating machining paths and bevels on faces, and 


(Claim 1) "… identify a first bounding area; identify a second bounding area; identify one or more non-spanning machining faces of the CAD solid model, each of the one or more non-spanning machining faces having a first edge relatively proximate to the first bounding area and a second edge relatively proximate to the second bounding area, at least one of the first edge and the second edge spaced apart from the first bounding area and the second bounding area, respectively, such that each of the one or more non-spanning machining faces do not span between the first bounding area and the second bounding area; create an extended machining path CAM surface model that defines a machining orientation for the a tool, the extended machining path CAM surface model logically associated with one or more non-spanning machining faces of the CAD solid model in at least one nontransitory processor-readable medium, the extended machining path CAM surface model including one or more extended machining path CAM surfaces each a representation of a respective one of the non-spanning machining faces of the CAD solid model, the extended machining path CAM surface model including a first extended surface edge relatively proximate to the first bounding area defining a beam entrance contour and a second extended surface edge relatively proximate to the second bounding area defining a beam exit contour; and autonomously extend the extended machining path CAM surface model, wherein the processor executable instructions cause a processor to: autonomously extend the first extended surface edge of the extended machining path CAM surface model toward the first bounding area when the first extended surface edge is spaced apart from the first bounding area; and autonomously extend the second extended surface edge of the extended machining path CAM surface model toward the second 


(Claim 29) "… identify a first bounding area; identify a second bounding area; identify one or more machining faces of the CAD solid model to be machining by the tool, each of the one or more machining faces having a first edge and a second edge; generate a machining path CAM surface model that defines a machining orientation for the tool, the machining path CAM surface model stored in at least one nontransitory processor-readable medium, the processor executable instructions cause a processor to: autonomously generate one or more initial machining path CAM surfaces, each of the initial machining path CAM surfaces logically associated with a respective one of the machining faces in at least one nontransitory processor-readable medium, each of the initial CAM machining faces having a first edge and a second edge corresponding to the first edge and the second edge, respectively, of the machining face with which each of the initial machining path CAM surfaces is logically associated; autonomously generate one or more final machining path CAM surfaces of the machining path CAM surface model from the initial machining path CAM surfaces, the processor executable instructions cause a processor to, for each initial machining path CAM surface: extend the first edge toward the first bounding area when the first edge is spaced apart from the first bounding area; and extend the second edge toward the second bounding area when the second edge is spaced apart from the second bounding area; cause a display to display the CAD solid model and the machining path CAM surface model. ",

(Claim 37) "… identifies a first bounding area; identifies a second bounding area; identifies one or more non-spanning machining faces of the CAD solid model, each of the one or more non-spanning machining faces having a first edge 15 LEGAL\50305876\1Application No. 16/447,816 Reply to Office Action dated October 29, 2020 relatively proximate to the first bounding area and a second edge relatively 


(Claim 60) "… identifies a first bounding area; identifies a second bounding area; identifies one or more machining faces of the CAD solid model to be machining by the tool, each of the one or more machining 


in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617.  The examiner can normally be reached on M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117